                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

WOODROW DUNN,

       Plaintiff,

v.                                                              Civ. No. 19‐548 JB/GBW

NORTHEASTERN NEW MEXICO
DETENTION FACILITY,

       Defendant.

                            ORDER DENYING MOTIONS AND
                         STAYING PRESCREENING OBLIGATIONS

       Before the Court are Plaintiff’s pro se Motions to Submit Evidence in Connection

with his Prisoner Civil Rights Complaint (docs. 6, 7, 8). Because Plaintiff is an inmate

who seeks redress from a governmental entity or officer, the Court must screen the

Complaint pursuant to 28 U.S.C. § 1915A. Sua sponte dismissal is required if the

Complaint fails to state a cognizable claim or seeks monetary relief from a defendant

who is immune. See 28 U.S.C. § 1915A(b). Section 1997(e) of Title 42 further provides

that a defendant may decline to reply to any action brought by an inmate until the

Court orders a response. See 42 U.S.C. § 1997e(g)(1)‐(2). Prisoner petitions are also

excluded from pre‐trial case management procedures, including discovery obligations,

under the Court’s local rules. See NMLR 16.3(d). Based on these authorities, the Court

finds it is not appropriate to take evidence unless and until Plaintiff’s allegations

survive initial review. The Court will therefore deny the Motions as premature and
excuse all further obligations until the screening process is complete.

       IT IS ORDERED that the Motions (docs. 6, 7, 8) are DENIED as premature and

the parties are excused from all pre‐screening filings and obligations, including

responding to the other’s motions, until further Order by the Court.

       IT IS FURTHER ORDERED that once screening is complete, the Court will

enter a separate order either dismissing the Complaint or requiring Defendants to file a

responsive pleading.




                                                 _____________________________________
                                                 GREGORY B. WORMUTH
                                                 UNITED STATES MAGISTRATE JUDGE




                                             2
